Citation Nr: 0521480	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  98-16 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
amount of $60,477.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1946, and from August 1947 to February 1961.  He 
died in 1979, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision by the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg RO, which 
denied the appellant's claim for waiver of recovery of an 
overpayment of $60,477 in VA DIC benefits.  A personal 
hearing was held before the Committee in June 1998.  In March 
2002, the Board determined that waiver of the indebtedness 
was not precluded by fraud, misrepresentation or bad faith, 
and remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.  In August 2004, the Board again remanded the case to 
the RO in order to obtain a current financial status report 
from the appellant.  The case was subsequently returned to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant and the veteran were married in November 
1955.  He died in February 1979.

3.  In a March 1979 decision, the RO determined that the 
appellant was entitled to DIC benefits.

4.  The appellant was notified of the March 1979 decision in 
a May 1979 letter and was provided a VA Form 21-6753; this 
form notified the appellant that payments to a surviving 
spouse would be discontinued upon remarriage or death; that 
if she remarried she was not to endorse any check made to her 
as the veteran's surviving spouse; and that all checks should 
be returned with a statement showing the date of the 
remarriage so that her payments could be properly adjusted.

5.  The appellant remarried in July 1992.

6.  The appellant should have known that reporting a 
remarriage to the DFAS (Defense Finance and Accounting 
Service), located in Denver, Colorado would not serve to 
advise VA of her remarriage.

7.  VA first received notice from the appellant of her 
remarriage in November 1997.

8.  Thereafter, the RO retroactively terminated the 
appellant's DIC benefits effective August 1, 1992, creating 
an overpayment in the amount of $60,477.

9.  The appellant was solely at fault in the creation of the 
overpayment of DIC benefits by virtue of her failure to 
report her change in marital status to VA in a timely manner; 
fault on the part of the VA has not been shown.

10.  Recovery of the overpayment of DIC benefits would not 
deprive the appellant of the ability to provide for life's 
basic necessities; failure to repay the debt would result in 
unfair gain to the appellant.

11.  Recovery of the overpayment would not defeat the purpose 
of DIC benefits.

12. Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.

13.  There are no other factors that would make recovery of 
the overpayment inequitable. 


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the amount 
of $60,477.00 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are inapplicable to 
waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Nonetheless, the appellant has been provided many 
opportunities to provide additional evidence, and she has 
submitted written arguments and testimony, as well as 
documentary evidence.

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).



Factual Background

The veteran served on active duty from December 1945 to 
December 1946, and from August 1947 to February 1961.  During 
his lifetime he was service-connected for schizophrenia, 
rated 100 percent disabling for many years.

Records reflect that the appellant and the veteran were 
married in November 1955.  
The veteran's death certificate reveals that he died in 
February 1979.  

Records reflect that during the veteran's lifetime, the 
appellant corresponded extensively with the RO regarding the 
veteran's incompetency and regarding an apportionment of his 
VA disability benefits.  All of her letters were mailed to 
the St. Petersburg RO.

In a March 1979 decision, the RO determined that the 
appellant was entitled to DIC benefits.  She was notified of 
such in a May 1979 letter and was provided a VA Form 21-6753.  
This form notified the appellant that payments to a surviving 
spouse would be discontinued upon remarriage or death.  If 
she remarried, she was instructed not to endorse any check 
made to her as the veteran's surviving spouse.  All such 
checks should be returned with a statement showing the date 
of the remarriage so that her payments could be properly 
adjusted.  She was also advised that failure to promptly 
notify VA of any condition affecting her right to continued 
payments might result in the discontinuance of her award 
retroactively, creating an overpayment of benefits that would 
be subject to recovery.  

In a June 1980 letter the appellant wrote to the Treasury 
Department that she had communicated with the RO regarding a 
missing check.

In October 1997, the RO contacted the appellant and requested 
marital information. Via a marital status questionnaire (VA 
Form 21-0537), received in November 1997, the appellant 
indicated that she had remarried in July 1992.  By a letter 
dated in November 1997, the appellant enclosed a copy of a 
return receipt from the U.S. Postal Service, date-stamped in 
August 1992.  This card reflects that an item was mailed to 
"Veterans Administration, DFAS-DE/RM" (Defense Finance and 
Accounting Service), located in Denver, Colorado.  The 
appellant's name and address were written on the reverse side 
of the return receipt.  

In her November 1997 letter to the RO, the appellant said, 
"Unfortunately, I recently destroyed my copy of the letter I 
mailed, as it has been five years so I assumed you had 
completed your evaluation."

In November 1997, the RO notified the appellant of the 
termination of her award of DIC benefits effective from 
August 1, 1992, based upon her remarriage.  The appellant was 
thereafter notified by VA of the amount of the overpayment, 
$60,477.00, created by the retroactive termination of her 
benefits.

In December 1997, the appellant requested a waiver of 
recovery of the overpayment of DIC benefits.  She indicated 
that she could not repay the indebtedness.  She asserted that 
she notified "the office in Denver" of her remarriage in 
August 1992.

By a statement dated in January 1998, the appellant asserted 
that one month after her remarriage in 1992, she mailed a 
letter to VA with notification of such remarriage.  She 
contended that this letter was mailed to VA by certified mail 
with return receipt requested.  After she received the return 
receipt, she assumed that VA had received her correspondence.  
She said that when she did not hear from VA, and the checks 
continued to arrive, she assumed she was still entitled to 
DIC benefits.  She enclosed a marriage certificate reflecting 
that she remarried in July 1992.

In a financial status report submitted in April 1998 (and 
signed by the appellant and her husband at a hearing in June 
1998), the appellant reported that she and her husband were 
retired.  (The hearing transcript reflects that this report 
was annotated by the hearing officer at the hearing, after 
discussion with the appellant and her husband.)  The 
appellant reported that she had monthly state retirement 
income of $1,287, and monthly income from the Social Security 
Administration (SSA) of $734, for a total monthly income of 
$2,021.   She reported that her husband received the 
following income on a monthly basis:  $800 in SSA income, 
$289 from Florida Steel, $659 in military retirement income, 
for a total monthly income of $1,748.  She reported total 
monthly living expenses of $1,829, including a monthly 
mortgage payment of $400, and reported total monthly 
installment payment on debts and credit cards as $1,156.  She 
reported that they had $3,408 in the bank, three cars worth a 
total of $26,300, $50 in savings bonds, $28,707 in stocks or 
other bonds, $15,411 in mutual funds, and real estate worth 
$115,000.  In an attached spreadsheet, she reported the 
expenses previously noted, as well as monthly medical 
expenses of $43, and annual membership fees in various 
organizations totaling $1000.

In an attached statement also received in April 1998, the 
appellant contended that she had notified VA of her 
remarriage soon after it occurred.  She said that if she had 
known she was not entitled to the benefits she would not have 
used the money.  She stated, "I believe that the veteran 
administration and I both share equal responsibility for my 
indebtedness.  I did notify you as my returned notice for 
certified mail will indicate.  Apparently someone failed to 
complete the transaction until five years later."  She added 
that the money in her retirement accounts was money she had 
saved in annuities prior to 1992, and that she did not have 
$60,000.00.

At a June 1998 hearing before the Committee, the appellant 
and her husband provided testimony regarding the 
circumstances of her remarriage.  She asserted that she had 
notified VA of her remarriage in August 1992, by mail to the 
DFAS with return receipt requested, and said that despite her 
notification she continued to receive DIC, and therefore 
believed she was entitled to it, until she was recently 
informed otherwise.  At the hearing the appellant and her 
husband reviewed their financial status report with the 
hearing officer.  The appellant indicated that she had only 
one more mortgage payment due on her house.  In conjunction 
with her hearing the appellant submitted photocopies of VA 
documents relative to the grant of DIC in May 1979, including 
VA Form 21-6753 and attachments she received at that time.

The appellant submitted another financial status report in 
August 1998.  This report, although typewritten instead of 
handwritten, is essentially a duplicate of the June 1998 
financial status report, except that the appellant's total 
monthly income was listed as $1,760.  She did not report the 
Social Security income of herself or her spouse.

In December 1998 the appellant submitted a copy of a Retiree 
and Annuitant newsletter, dated in September 1992 from DFAS, 
which included Directory Assistance.  The section entitled 
"Retired Pay, Annuities and VA Disability Compensation 
Applied To Retired Pay (OPR:  Defense Finance And Accounting 
Service - Denver Center)" was checked.  Under this 
designation, retirees and survivor annuitants are provided 
addresses to contact FFSA-DE/RT in Denver, Colorado regarding 
all retired pay matters, annuity accounts, and to report 
changes in marital status or addresses relative to those 
accounts.  On the same page of that directory, information 
specifically regarding VA benefits is provided.  Under the 
designation, "VA Insurance, VA Benefits, or VA Disability 
Compensation (OPR:  Department of Veterans Affairs)," 
inquiries concerning "VA benefits or disability compensation 
and claims," are directed to "contact your nearest VA 
regional office."  DFAS was clearly identified as an agency 
of the Defense Department.

The appellant in her statements and testimony maintains that 
she timely notified VA of her remarriage in July 1992, as 
evidenced by the August 1992 postal return receipt.  She 
contends that while the correspondence represented by this 
receipt is no longer available, it informed VA of her 
remarriage in order for VA to evaluate her claim and 
determine if she was still entitled to receive benefits.  
With respect to the mailing address used for the purported 
August 1992 correspondence, the appellant indicated that she 
relied on information contained in the directory assistance 
section of a news bulletin distributed to military retirees, 
which directed her to the Denver, Colorado address.  

It is the appellant's contention that because the 
correspondence was accepted by an employee of the DFAS (the 
addressee), albeit the wrong office, it was the 
responsibility of that office to forward the correspondence 
to VA.  It is asserted that an implied relationship exists 
between the DFAS and VA by virtue of the listing of contact 
references contained in the retiree periodical.  Thus, the 
appellant contends that her actions with respect to the 
August 1992 mailing satisfied the VA notice requirement 
concerning remarriage of a surviving spouse in receipt of DIC 
benefits.  Alternatively, the appellant asserts that any 
assessment of fault in this matter should be equally assigned 
to her and VA, since VA failed to act on the notice of her 
remarriage in a timely matter.

In a March 2002 decision, the Board determined that the 
overpayment in question was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.

In April 2002, the RO wrote to the appellant and asked her to 
complete and return a current financial status report.  The 
appellant did not reply.

In August 2004, the Board again remanded the case to the RO 
in order to obtain a current financial status report from the 
appellant.

By a letter to the appellant dated in December 2004, the RO 
asked her to complete a financial status report, and to 
submit any additional evidence or arguments to support her 
claim.  

In reply, the appellant submitted a letter in December 2004, 
in which she wrote, "In forcible no."  In another 
statement, she wrote, "Am stroke no November 24, 2000."   

She also enclosed a financial status report dated in December 
2004.  The entries on this form are somewhat contradictory, 
and it appears that the appellant may not have filled in the 
form correctly.  She stated that she had a monthly gross 
salary of $1,609, before deductions, and that her total 
deductions were $2,302.  She also said her total monthly net 
income was $2,302.  She listed monthly living expenses of 
$880.  She stated that she had $19,078 in the bank, other 
assets totaling $19,875, three cars worth a total of $5,300, 
and total assets of $38,953.  She reported debts for various 
credit cards, and insurance, and property tax, but the exact 
amounts due are unclear.  She indicated that no amounts were 
past due.

VA records show that the appellant has been making payments 
of $200 per month on the indebtedness.  As of February 2005, 
she had repaid $15,800 of the indebtedness.

Analysis

The appellant asserts that she carried out her 
responsibilities as a DIC recipient to the best of her 
ability.  She contends that she notified the VA of her 
remarriage by way of the DFAS.  She also contends that it 
would be a financial hardship for her to repay the 
overpayment.

The Board notes that it is the responsibility of the DIC 
recipient to notify VA of all circumstances that will affect 
entitlement to receive DIC, and such notice must be provided 
when the recipient acquires knowledge that her marital status 
has changed. See 38 C.F.R. § 3.660(a)(1) (2004).

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The Board 
has concluded that the facts in this case do not show these 
mandatory bars to waiver in the appellant's case.  Despite 
the most recent supplemental statement of the case, which 
refers to bad faith, the RO previously denied the appellant's 
claim for waiver on the basis that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(a) 
(2004).  The Board will now consider whether recovery of the 
overpayment from the appellant would be against equity and 
good conscience.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) the fault of the debtor, (2) balancing of 
fault between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) the defeat of the purpose of 
any existing benefit, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
her detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302 (West 2002); Kaplan v. Brown, 9 Vet. App. 116 
(1996); 38 C.F.R. § 1.965(a) (2004).  

In evaluating whether equity and good conscience necessitates 
a favorable waiver decision, the Board must consider all of 
the specific enumerated elements.

The appellant's contentions go largely to the question of 
fault in creation of the debt.  Her contention that she 
notified DFAS of her remarriage, and that this notification 
served to inform VA of her remarriage is unavailing.

First, DFAS is an agency of the Defense Department and not 
VA.  Clearly a communication with the former, could not serve 
to provide notice to the latter.  

The appellant's contentions could be read as saying that she 
mistakenly believed that a communication with DFAS was a 
communication with VA.  The newsletter she submitted clearly 
shows that DFAS had told her to communicate with the VA RO, 
and not DFAS, with regard to reporting remarriage to VA.  
Further, the appellant had dealt with the RO on numerous 
other occasions, and had received notice at the time of her 
DIC award that she should report changes in marital status to 
VA.  There is no credible basis for believing that the 
appellant could have thought that communication with DFAS 
would relieve her of an obligation to communicate with VA, or 
that she was unaware of the difference between DFAS and VA.

A copy of the letter sent to DFAS could perhaps have shed 
some light on the appellant's understanding, but she 
amazingly destroyed this letter, while saving the receipt of 
its mailing.  In any event, the evidence is overwhelming that 
the appellant was informed of the proper steps to report her 
remarriage.  As a person experienced in dealings with VA, it 
is not plausible that she misunderstood the steps to report 
her remarriage.

There is no record that the appellant notified VA of her 
change in marital status prior to November 1997, when the RO 
solicited that information from her.  

The Board therefore concludes that the appellant was duly 
informed of her obligation to timely report changes in 
marital status, yet she failed to promptly report her 
remarriage to VA, which led to the creation of the 
overpayment in this case.  

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO in 1997 to adjust the appellant's benefits 
upon learning of her remarriage in 1992.  It is clear that 
the appellant's actions, or lack of action, caused the 
overpayment without any fault on the part of the VA.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
In that regard, financial status reports were received from 
the appellant in June 1998, August 1998, and December 2004.  
In light of the contradictory nature of the entries on the 
December 2004 report, the Board has considered that report in 
light of the June and August 1998 reports as well as the 
appellant's testimony regarding her financial status.  

These reports reflect that the appellant and her husband own 
their own home, that their mortgage is paid, and that their 
joint monthly income is at least $3,500.  Their monthly 
living expenses were approximately $1500, and total monthly 
installment payment on debts and credit cards of $1,156.  In 
1998, the appellant reported having significant assets, 
including cars, real estate, stocks, mutual funds, and cash, 
and these assets totaled approximately $180,000.  In December 
2004 she reported that her total assets were $38,953 (but 
this did not include her real estate, which she continues to 
own as evidenced by the fact that she continues to reside at 
the property).   

Although, the appellant's health has apparently deteriorated, 
there is no evidence that her income has decreased or her 
expenses have increased to the point that repayment of the 
indebtedness is causing, or will cause, her to be deprived of 
the basis necessities of life.

The Board concludes from all of these financial status 
reports that the appellant makes enough money, and has enough 
assets, to meet her basic monthly expenses, including her 
housing, food, and utility payments.  Thus, even though the 
$60,477 DIC overpayment is substantial, based on the income 
and expense information of record, it is concluded that 
recovery of the debt, over a reasonable period of time if 
necessary, would not deprive the appellant of life's basic 
necessities.  It has therefore not been shown that financial 
hardship would result from recovery of the overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of DIC 
benefits would not be defeated as the appellant is no longer 
receiving VA DIC benefits and she was not entitled to such 
benefits during the period of the overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no entitlement.  The VA 
made payments of benefits based on marital information 
furnished by the appellant.  The appellant did not promptly 
report the change in her marital status to VA, as required.  
Under such circumstances, to allow her to retain the money 
that was improperly paid would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.

The record reveals no other factors that would make recovery 
of the overpayment inequitable.  In sum, recovery of the 
pension overpayment would not be against equity and good 
conscience, and thus waiver of recovery of the overpayment is 
not warranted.  

The preponderance of the evidence is against the claim for 
waiver; thus the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $60,477 is denied.


	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


